Case 1:20-cv-06028-NGG-SJB Document 15 Filed 02/05/21 Page 1 of 1 PageID #: 79




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
____________________________________  X
JOSHUA SCHMIDT, Individually and on   :
                                      :
Behalf of All Others Similarly Situated,
                                      :
                Plaintiff,            :
                                      :
      -against-                                            CASE NO. 20-cv-6028-NBB-SJB
                                      :
                                      :                    NOTICE OF APPEARANCE
CHINA XD PLASTICS COMPANY,            :
LIMITED, FAITH DAWN LIMITED,                               FOR DARREN J. LEMIEUX
                                      :
FAITH HORIZON, INC., XD               :
ENGINEERING PLASTICS COMPANY          :
LIMITED, JIE HAN, TAYLOR ZHANG,       :
LINYUAN ZHAI, HUIYI CHEN and          :
GUANBAO HUANG,                        :
                                      :
                Defendants.
                                      :
_____________________________________ X

         PLEASE TAKE NOTICE that the undersigned hereby enters his appearance in this matter as

counsel for Defendant China XD Plastics Company, Limited, and requests that all parties serve

copies of all papers filed in or affecting this action on the undersigned.

         I certify that I have been admitted pro hac vice to practice in this court and that I am a

registered electronic case filing user.

Dated: Denver, Colorado                                Respectfully submitted,
       February 5, 2021
                                                       LEWIS ROCA ROTHGERBER CHRISTIE LLP

                                                       By: /s/ Darren J. Lemieux
                                                           Darren J. Lemieux
                                                           Pro Hac Vice
                                                           DLemieux@lrrc.com
                                                           1200 Seventeenth Street, Suite 3000
                                                           Denver, CO 80202
                                                           Telephone: 303.623.9000
                                                           Facsimile: 303.623.9222

                                                       Attorneys for Defendants China XD Plastic
                                                       Company, Limited and Taylor Zhang




113513227.1
